Citation Nr: 1739739	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-48 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chondrosarcoma, to include as secondary to service-connected residuals of a benign bone tumor (fibroma) removal from the left tibia.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel





INTRODUCTION

The Veteran had active duty military service in the United States Air Force from October 1969 to April 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in May 2013.  The Board denied the Veteran's claim and he appealed it to the Court of Appeals for Veterans Claims (the Court).  In an order following the Court's August 2014 memorandum decision, the Court vacated the Board's May 2013 decision and remanded the claim to the Board for actions consistent with the Court's order.  In March 2015, September 2014, January 2016, and March 2017, the Board remanded this claim for additional development.  The case is now again before the Board for further review.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran does not have, and has not had at any time during the pendency of this appeal, a diagnosis of a chondrosarcoma.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a chondrosarcoma are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cer. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In ascertaining the competency of lay evidence, the Courts have generally held that while a layperson is competent to testify to his symptoms, a layperson is not capable of opining on matters requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Bostain v. West, 11 Vet. App. 124 (1998), Charles v. Principi, 16 Vet. App. 370 (2002).  Laypersons have been found not to be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Facts

In December 2009, the Veteran had an x-ray on his lower leg.  The examiner noted a lesion on the proximal medial left tibia which may have represented a benign bone neoplasm.  However, the examiner stated other possibilities could not be excluded.

The Veteran had a magnetic resonance imaging test (MRI) in February 2010 to determine whether he had a chondrosarcoma.  The examiner noted a predominantly lucent lesion within the left medial tibial plateau.  The examiner stated that a chondrosarcoma could not be excluded although was thought to be unlikely.

In August 2010, the Veteran had an MRI for a chondrosarcoma.  The examiner found a bone lesion involving the proximal tibial metadiaphysis and indicated that the finding should be correlated with the reported pathology.  

In September 2010, the Veteran was afforded an examination to determine whether he had a low grade chondrosarcoma secondarily related to his service-connected bone tumor excision.  The examiner opined that the Veteran had a left proximal medial tibia lipofibroma excision with right iliac crest bone graft with residual scars.  The examiner reviewed the Veteran's February 2010 bone scan, May 2010 x-rays, and the August 2010 MRI.  The examiner stated there was no way to definitively rule out a chondrosarcoma without a tissue biopsy, which was beyond the scope of that examination.  However, the examiner opined, based on the available evidence, that it did not appear the Veteran had a low grade chondrosarcoma and that even if he did have chondrosarcoma, it would not be secondarily related to his service-connected excision of a benign fibroma because a fibroma is a benign lesion that does not transform into a malignant lesion.  A chondrosarcoma would be a wholly separate and different neoplasm.  

In a July 2013 orthopaedic consultation, the examiner noted the Veteran had a history of left proximal knee pain.  The Veteran stated he continued to have pain with any high impact activities and discomfort with any pivoting motions.  The examiner noted the Veteran had a biopsy of a lesion on the proximal tibia.  The biopsy came back benign and condroma.  

In August 2014, the Court took judicial notice of the definition of a chondrosarcoma in Dorland's Illustrated Medical Dictionary, which stated that a chondrosarcoma may be primary, arising from cartilage cells, or secondary to a pre-existing benign legion."  See Dorland's Illustrated Medical Dictionary, 353 (32nd ed. 2012).  The Court found a discrepancy between this definition and the September 2010 examiner's rationale, when the examiner stated the Veteran did not have a chondrosarcoma and that a chondrosarcoma could not be caused by a fibroma.  

The Veteran was seen for a chondrosarcoma in April 2015.  The examiner noted a diagnosis of ossifying fibroma, r/o a chondrosarcoma.  The examiner opined that at the time, there was insufficient medical facts to make a diagnosis of a chondrosarcoma.  The examiner noted that an ossifying fibroma had formed bone and not cartilage.  A chondrosarcoma degeneration from ossifying fibroma is not usual and likely does not occur, but the only way to make a determination is through a tissue biopsy.  The April 2015 examiner noted that in comparison with the May 2010 MRI, there was no change.  The examiner noted benign appearing bony sclerosis was seen on the proximal left tibia, stable, with no change since multiple previous exams since February 2010.  The only positive way to make a determination, however, was through tissue biopsy.  The examiner observed there had been an aggravation of the previously existing condition as the tumor can be, and in this case, was aggressive.  The degeneration to a cartilage tumor did not appear to exist, but that the increase in aggression was cause for further investigation.

In a February 2016 examination, the examiner noted the Veteran had never been diagnosed with a chondrosarcoma.  However, since an MRI in 2010 did reference a lesion in the proximal tibia, a repeat MRI had been ordered.  The Veteran was afforded an examination for chondrosarcoma in February 2016.  The examiner gave a thorough explanation of the Veteran's medical history of this condition.  The examiner opined that the Veteran had never been diagnosed with a chondrosarcoma.  The examiner did order a new MRI based on a 2010 MRI referencing a lesion on the proximal tibia.  

The Veteran's MRI results came back in March 2016.  The examiner noted the Veteran's cartilage and ligaments were intact.  The examiner stated the Veteran's MRI revealed stable post-treatment sclerotic changes in the proximal medial tibial metaphysis compared to prior x-rays and MRIs.  The examiner did not opine that the Veteran had a chondrosarcoma.  

The Veteran was afforded another examination for a chondrosarcoma in May 2017.  The examiner, after reviewing the Veteran's entire file, stated the Veteran had never had a chondrosarcoma.  The examiner stated that because the Veteran did not have the condition in question, a further discussion of the Dorland's definition of the causes of chondroma were not indicated.  The examiner also indicated that the findings on imaging studies in 2010, 2015, and 2016 were essentially the same.  The examiner reported these images represented residual scar tissue from prior resection of a benign fibroma in 1970-1971 during active duty service.

IV.  Analysis

The Veteran contends he has a chondrosarcoma that is directly or secondarily related to his time in active service.  The threshold to establishing service connection, either on a direct or secondary basis, is whether the Veteran has a current disability.  The Veteran does not have a current diagnosis of a chondrosarcoma.

The Veteran has been afforded multiple examinations and MRIs for his lower leg condition.  While some examiners have stated it is unlikely the Veteran had a chondrosarcoma, they also stated they could not rule it out without further testing.  (See February 2010, September 2010, April 2015.).  

The Veteran was afforded further testing on a few occasions.  The Veteran had a tissue biopsy and in July 2013, an examiner stated that the biopsy came back benign and condroma.  The Veteran was afforded another MRI for a chondrosarcoma in February 2016 due to the April 2015 examiner's report that the increase in aggression was cause for further investigation.  An examiner, after reviewing the February 2016 MRI results, stated in March that the Veteran's MRI revealed stable post treatment sclerotic changes in the proximal medial tibial metaphysis compared to prior x-rays and MRIs.  Notably, the examiner did not state the Veteran had a chondrosarcoma.

The May 2017 examiner opined that the Veteran did not have a current diagnosis of chondrosarcoma and that because of this, further discussion of the Dorland's definition of the possible causes of chondrosarcoma was not warranted.  The examiner stated the imaging from 2010 to present were essentially the same and that they showed residual scar tissues from prior resection of a benign fibroma from when the Veteran was in service.

The preponderance of the evidence is against the finding that the Veteran has a current diagnosis of a chondrosarcoma.  The Board acknowledges the many statements and briefs submitted by the Veteran.  However, while the Veteran is competent to report his symptoms of a disability, he is not competent to opine on matters requiring medical knowledge, such as a diagnosis of a chondrosarcoma.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Bostain v. West, 11 Vet. App. 124 (1998), Charles v. Principi, 16 Vet. App. 370 (2002).  The medical evidence of records shows that the Veteran does not have a current diagnosis of a chondrosarcoma.  Because of this, it is unnecessary to discuss the possible causes of such a condition, whether on a direct or secondary basis, because the requisite current disability is not present.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).


ORDER

Service connection for a chondrosarcoma, to include as secondary to service-connected residuals of benign bone tumor (fibroma) removal from the left tibia is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


